DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.  The examiner respectfully disagrees with the applicant.  
Regarding the remarks with respect to claim 1, the examiner respectfully disagrees with the applicant.  The combination makes obvious the process of generating a noise reference signal, such as a reference stream selected from PBF-processed signals that are classified as noise and/or pointing away from the user (i.e., the noise reference signal is selected from one or more beamformed signals each output from a pair of microphone signals) (see Kupryjanow, ¶ 0032-0033 and 0039), where it is further obvious to produce a noise estimate, or reference signal, from a temporally averaged sum of frequency components that are classified as noise (see Kupryjanow, ¶ 0039 in view of Lee, ¶ 0066 and 0073, figure 1B, and figure 22, signal N10).  Therefore, the combination makes obvious the feature of “generating multiple second spectrum values from each of at least two but less than a full value of the plurality of microphone signals” because the combination makes obvious the spectrum values calculated for generating the noise reference signal comprised of the temporally averaged sum of frequency components that are classified as noise and these signals are received from two or more microphones but less than the full number of microphones in the array.
Therefore, claim 1 remains rejected under 35 USC 103 as being unpatentable over the combination of Kupryjanow and Lee.  Claims 2-17 depend from claim 1, and remain rejected under 35 USC 103 for the same reasons as stated above.  Regarding claims 1-17, see the following 35 USC 103 rejections in the following section.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupryjanow et al., US 2017/0365255 A1 (previously cited and hereafter Kupryjanow), in view of Lee et al., US 2010/0296668 A1 (previously cited and hereafter Lee).
Regarding claim 1, Kupryjanow teaches a “method comprising, at an electronic device having an array of microphones and a processor: receiving a plurality of microphone signals from the array of microphones” such as a method performed at the smart home gateway, or machine, having a processor and an array of microphones, where signals are sampled from the microphones in the microphone array (see Kupryjanow, ¶ 0012, 0015, and 0052-0054, figure 1, units 105, 110, and 125 and figure 6, units 600 and 602);
“generating a processed signal from the plurality of microphone signals”, where Kupryjanow teaches processing the plural microphone signals by applying de-reverberation and partitioning said signals into beams with a beam-former processor (see Kupryjanow, ¶ 0015-0016 and figure 1, units 127 and 130).
Kupryjanow teaches “generating a compensated processed signal by compensating the processed audio signal”, where NR compensation is performed using reference signals and SPM is used to equalize the speech (see Kupryjanow, ¶ 0018, 0034-0037, and 0039, figure 1, unit 140, and figure 2, units 250 and 255).  However, Kupryjanow does not appear to teach the specifics of generating spectrum values and the corresponding generating of compensation coefficients when generating the compensated processed signal.
Lee teaches generating the spectrum values and computing associated gain values to generate the compensation coefficients (see Lee, ¶ 0077-0078, 0088, and 0092, figure 22, and figure 23A). It would have been obvious to modify Kupryjanow with the teachings of Lee to improve the intelligibility of the reproduced audio over ambient noise (see Lee, ¶ 0063).
Therefore, the combination of Kupryjanow and Lee makes obvious the additional features of:
“generating a compensated processed signal by compensating the processed audio signal in accordance with a plurality of compensation coefficients”, where noise reduction (NR) is performed using reference signals and spectral profile matching (SPM) is used to equalize the speech (see Kupryjanow, ¶ 0018, 0034-0037, and 0039, figure 1, unit 140, and figure 2, units 250 and 255, and in view of Lee, ¶ 0077-0078 and 0092), and 
said generating the compensated processed signal “comprising: generating first spectrum values from the processed audio signal” where it is obvious that the desired audio signal, such as the PBF-processed stream with the best SNR is selected as desired, and the first spectrum values are calculated (see Kupryjanow, ¶ 0034-0037 in view of Lee, ¶ 0078, figure 1B, and figure 22, units SG100a and EC100a);
“generating multiple second spectrum values from each of at least two but less than a full value of the plurality of microphone signals;”, where it is obvious that the second spectrum values are computed to create a noise reference signal, such as a reference stream selected from PBF-processed signals classified as noise and/or pointing away from the user (i.e., the noise reference signal is selected from one or more beamformed signals each output from a pair of microphone signals) (see Kupryjanow, ¶ 0032-0033 and 0039), where it is further obvious to produce a noise estimate, or reference signal, from a temporally averaged sum of frequency components that are classified as noise (see Kupryjanow, ¶ 0039 in view of Lee, ¶ 0066 and 0073, figure 1B, and figure 22, signal N10);
“generating reference spectrum values from the multiple second spectrum values” where it is obvious that the second spectrum values are computed to from the generated noise reference, which is a signal comprised of the temporally averaged sum of frequency components that were classified as noise (see Kupryjanow, ¶ 0039 in view of Lee, ¶ 0066, 0073, and 0078 and figure 22, signal N10, and units SG100b and EC100b); and 
“generating the plurality of compensation coefficients from the reference spectrum values and the first spectrum values”, where the combination makes obvious to filter the desired audio with compensation coefficients to improve the intelligibility of the reproduced audio over ambient noise (see Kupryjanow, ¶ 0034, 0037, and 0039 and figure 2, units 230, 250, and 255 in view of Lee, ¶ 0063, 0066, 0077-0078, 0088, and 0092, figure 22, units GC100 and FA100 and figure 23A, unit FA120).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious a “method according to claim 1, wherein generating a compensated processed audio signal by compensating the processed audio signal in accordance with compensation coefficients reduces a predefined difference measure between a predefined norm of spectrum values of the compensated processed audio signal and the reference spectrum values”, where the gain applied to the processed audio signal is based on the ratio between the reference, or noise, and the processed audio signal, such that the difference between the output, or compensated processed audio signal is within upper or lower bounds of the reference spectrum values (see Lee, ¶ 0083 and 0085).
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination makes obvious a “method according to claim 2, wherein the multiple second spectrum values are each represented in an array of values; and wherein the reference spectrum values are generated by computing an average or a median value across, respectively, at least two or at least three of the multiple second spectrum values”, where the spectrum values are computed per frame (see Lee, ¶ 0081-0082).
Regarding claim 4, see the preceding rejection with respect to claim 3 above.  The combination makes obvious a “method according to claim 3, wherein generating the compensated processed signal includes frequency response equalization of the processed signal”, because the compensated signal is processed by an equalizer (see Kupryjanow, ¶ 0037 in view of Lee, ¶ 0077-0078).
Regarding claim 5, see the preceding rejection with respect to claim 4 above.  The combination makes obvious a “method according to claim 4, wherein generating the compensated processed signal includes noise reduction”, because the compensated signal is processed by a NR process (see Kupryjanow, ¶ 0039).
Regarding claim 6, see the preceding rejection with respect to claim 5 above.  The combination makes obvious a “method according to claim 5, wherein the generating a processed signal from the plurality of microphone signals includes one or more of spatial filtering, beamforming, and deconvolution”, where the processed signal is generated by beamforming (see Kupryjanow, ¶ 0032-0033).
Regarding claim 7, see the preceding rejection with respect to claim 6 above.  The combination makes obvious a “method according to claim 6, wherein the first spectrum values and the reference spectrum values are computed for respective elements in an array of elements; and wherein the compensation coefficients are computed, per corresponding respective element, in accordance with a ratio between a value of the reference spectrum values and a value of the first spectrum values” (see Lee, ¶ 0082-0083).
Regarding claim 8, see the preceding rejection with respect to claim 7 above.  The combination makes obvious a “method according to claim 7, wherein values of the processed audio signal and the compensation coefficients are computed for respective elements in an array of elements; and wherein the values of the compensated processed audio signal are computed, per corresponding respective elements, in accordance with a multiplication of the values of the processed audio signal and the compensation coefficients” (see Lee, ¶ 0078, 0088, and 0092-0093, figure 22, unit FA100, figure 23A, unit FA120, and figure 26).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  The combination makes obvious a “method according to claim 8, wherein: the generating first spectrum values is in accordance with a first temporal average over first spectrum values; and/or the generating reference spectrum values is in accordance with a second temporal average over reference spectrum values, and/or the multiple second spectrum values are in accordance with a third temporal average over respective multiple second spectrum values” (see Lee, ¶ 0081-0082).
Regarding claim 10, see the preceding rejection with respect to claim 9 above.  The combination makes obvious a “method according to claim 9, wherein: the first temporal average and the second temporal average are in accordance with mutually corresponding averaging properties; and/or the first temporal average and the third temporal average are in accordance with mutually corresponding averaging properties” (see Lee, ¶ 0081-0082).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination makes obvious a “method according to claim 10, wherein the first spectrum values, the multiple second spectrum values, and the reference spectrum values are computed for consecutive frames of microphone signals” (see Lee, ¶ 0082).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious a “method according to claim 11, wherein the electronic device comprises a circuit configured to reproduce a far-end audio signal via a loudspeaker, ” (see Lee, ¶ 0077 and 0098-0099, figure 1A, unit A100, and figure 1B, unit SP10, where the reproduced audio signal is a far-end audio signal), and the combination further makes obvious “the method comprising: 
determining that the far-end audio signal meets a first criterion and/or fails to meet a second criterion, and in accordance therewith forgo one or more of: 
compensating the processed audio signal, 
generating first spectrum values from the processed audio signal, and generating reference spectrum values from multiple second spectrum values;” because Lee teaches a voice 
activity detection (VAD) operation, and when the reproduced audio fails to include activity, the EQ is bypassed, such that the method forgoes compensating the processed audio signal (see Lee, ¶ 0095); and the combination further makes obvious:
“determining that the far-end audio signal fails to meet the first criterion and/or meets the second criterion, and in accordance therewith: 
performing one or more of: compensating the processed audio signal, generating first spectrum values from the processed audio signal, and generating reference spectrum values from multiple second spectrum values” because Lee teaches the VAD operation, such that when 
the reproduced audio includes activity, the method performs the compensation of the processed signal with the EQ (see Lee, ¶ 0095).
Regarding claim 13, see the preceding rejection with respect to claim 12 above.  The combination makes obvious a “method according to claim 12, wherein the first spectrum values and the reference spectrum values are computed in accordance with a predefined norm, selected from the group of: the 1-norm, the 2-norm, the 3-norm, a logarithmic norm or another predefined norm”, where the subband power estimates for each frame are calculated as a sum of magnitudes, which is equivalent to the 1-norm (see Lee, ¶ 0082).
Regarding claim 14, see the preceding rejection with respect to claim 13 above.  The combination makes obvious a “method according to claim 13, wherein the generating of a processed audio signal from the plurality of microphone signals is performed at a first semiconductor portion receiving the plurality of respective microphone signals in a time-domain representation and outputting the processed audio signal in a time-domain representation”, where the microphone signals are received in time domain, and the combination makes obvious applying the filters to the time sampled audio (see Kupryjanow, ¶ 0015, in view of Lee, ¶ 0078 and 0088); and
“at a second semiconductor portion: the first spectrum values are computed from the processed audio signal by a time-domain-to-frequency-domain transformation of the microphone signals; and the multiple second spectrum values are computed by a respective time-domain-to-frequency-domain transformation of the respective microphone signals” the combination makes obvious to perform these operations in the frequency domain (see Lee, ¶ 0080).
Regarding claim 15, see the preceding rejection with respect to claim 14 above.  The combination makes obvious a “method according to claim 14, further comprising: communicating, in real-time, the compensated processed audio signal to one or more of a loudspeaker of the electronic device, a receiving device in proximity of the electronic device, and a far-end receiving device” (see Lee, ¶ 0077 and 0162).
Regarding claim 16, see the preceding rejection with respect to claim 1 above.  The combination makes obvious an “electronic device, comprising: 
an array microphones with a plurality of microphones” (see Kupryjanow, ¶ 0012 and figure 1, units 105 and 110); and
“one or more signal processors, wherein the one or more signal processors are configured to perform any of the method of claim 1”, where an electronic device has a signal processor that performs sampling signals from the microphones in the microphone array (see Kupryjanow, ¶ 0015 and 0052-0054 and figure 6, units 600 and 602), and additionally the combination makes obvious the signal processors perform processes to filter the desired audio with compensation coefficients to improve the intelligibility of the reproduced audio over ambient noise (see Kupryjanow, ¶ 0034, 0037, and 0039 and figure 2, units 230, 250, and 255 in view of Lee, ¶ 0063, 0066, 0077-0078, 0088, and 0092, figure 22, units GC100 and FA100 and figure 23A, unit FA120).
Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious an “electronic device according to claim 16, configured as a speakerphone or a headset or a hearing instrument” (see Kupryjanow, ¶ 0012 and/or see Lee, figures 2A-2B and 4A-4D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al., US 2019/0219659 A1, (previously cited and hereafter Sugiyama), teaches techniques to enhance or suppress signals using directivity information (see Sugiyama, ¶ 0002-0005 and 0014-0016), and further teaches an "integrator" that selects one of the sensor (e.g., microphone) signals, an average value of sensor signals, etc. (see Sugiyama, ¶ 0083 and figure 1, unit 107); and
Shin et al., US 2012/0263317 A1, discloses, similar to Lee (cited above in 35 USC 103 rejections), systems, methods, etc. to perform enhancement of audio quality in a noisy environment (see abstract). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653